PER CURIAM;
The principal complaint in this appeal by the Florida Department of Transportation, is owner and responsible agent of the State in the operation of the Pablo Creek Bridge, is that the proof was not sufficient to warrant the findings of the trial court that the collision and damage occurring therefrom should be charged solely to the Florida Department of Transportation. A careful consideration of the record shows that there was ample evidence to support the findings of fact by the trial court both with respect to the damages awarded in favor of the Norfolk Dredging Company and the judgment entered in favor of J. H. Coppedge as reimbursement for the bill for repairs paid by him on behalf of the dredge.
The judgment of the trial court is affirmed.